Case 14-41331        Doc 40      Filed 04/16/19    Entered 04/16/19 12:52:22          Desc         Page 1
                                                  of 3




                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 14 B 41331
         Guy Robert Usher, Jr.

                    Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

        Marilyn O. Marshall, chapter 13 trustee, submits the following Final Report and Account
of the administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as
follows:

         1) The case was filed on 11/15/2014.

         2) The plan was confirmed on 03/09/2015.

       3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
07/06/2015, 11/03/2016, 01/18/2018.

       4) The trustee filed action to remedy default by the debtor in performance under the plan
on 10/25/2018.

         5) The case was Dismissed on 12/13/2018.

         6) Number of months from filing to last payment: 48.

         7) Number of months case was pending: 53.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: NA .

         10) Amount of unsecured claims discharged without payment: $0.00.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (9/1/2009)
Case 14-41331             Doc 40   Filed 04/16/19    Entered 04/16/19 12:52:22                Desc         Page 2
                                                    of 3



 Receipts:

           Total paid by or on behalf of the debtor             $12,675.00
           Less amount refunded to debtor                        $6,079.01

 NET RECEIPTS:                                                                                      $6,595.99


 Expenses of Administration:

     Attorney’s Fees Paid Through the Plan                                  $3,899.50
     Court Costs                                                                $0.00
     Trustee Expenses & Compensation                                          $190.89
     Other                                                                      $0.00
 TOTAL EXPENSES OF ADMINISTRATION:                                                                  $4,090.39

 Attorney fees paid and disclosed by debtor:                   $500.00


 Scheduled Creditors:
 Creditor                                        Claim         Claim            Claim       Principal      Int.
 Name                                  Class   Scheduled      Asserted         Allowed        Paid         Paid
 Acct Corp                         Unsecured         749.00           NA              NA            0.00       0.00
 Ad Astra Rec                      Unsecured         982.00           NA              NA            0.00       0.00
 Allied Collection Serv            Unsecured         644.00           NA              NA            0.00       0.00
 Allied Collection Serv            Unsecured         578.00           NA              NA            0.00       0.00
 Armada                            Unsecured     54,803.00            NA              NA            0.00       0.00
 Cook County Clerk                 Unsecured           0.00           NA              NA            0.00       0.00
 Cook County Treasurer             Secured        2,536.90           0.00        1,139.21      1,139.21     109.86
 Credit Management Lp              Unsecured      1,683.00            NA              NA            0.00       0.00
 Credit Management Lp              Unsecured      1,024.00            NA              NA            0.00       0.00
 Department Of Education           Unsecured     16,237.00     16,534.84        16,534.84           0.00       0.00
 Enhanced Recovery                 Unsecured      1,096.00            NA              NA            0.00       0.00
 Enhanced Recovery                 Unsecured         194.00           NA              NA            0.00       0.00
 Escallate LLC                     Unsecured         239.00           NA              NA            0.00       0.00
 First Premier Bank                Unsecured         444.00           NA              NA            0.00       0.00
 Illinois Dept of Revenue 0414     Unsecured      1,694.70       1,754.48        1,754.48           0.00       0.00
 Illinois Dept of Revenue 0414     Priority            0.00          0.00            0.00           0.00       0.00
 Mcsi Inc                          Unsecured         325.00           NA              NA            0.00       0.00
 Mcsi Inc                          Unsecured         500.00           NA              NA            0.00       0.00
 Mcsi Inc                          Unsecured         400.00           NA              NA            0.00       0.00
 Pine Valley One Real Estate LLC   Secured        2,207.44       8,328.68        8,328.68        942.74      87.34
 Pine Valley One Real Estate LLC   Unsecured            NA       6,121.24        6,121.24           0.00       0.00
 PLS                               Unsecured         260.97           NA              NA            0.00       0.00
 Plusfour Inc.                     Unsecured      6,393.00            NA              NA            0.00       0.00
 Plusfour Inc.                     Unsecured      2,798.00            NA              NA            0.00       0.00
 Plusfour Inc.                     Unsecured         601.00           NA              NA            0.00       0.00
 Vegas Valley Collection           Unsecured         876.00        876.00          876.00           0.00       0.00
 Village of Park Forest            Secured           238.66          0.00          238.66        226.45        0.00




UST Form 101-13-FR-S (9/1/2009)
Case 14-41331        Doc 40      Filed 04/16/19     Entered 04/16/19 12:52:22             Desc     Page 3
                                                   of 3



 Summary of Disbursements to Creditors:
                                                              Claim           Principal           Interest
                                                            Allowed               Paid               Paid
 Secured Payments:
       Mortgage Ongoing                                       $0.00              $0.00             $0.00
       Mortgage Arrearage                                     $0.00              $0.00             $0.00
       Debt Secured by Vehicle                                $0.00              $0.00             $0.00
       All Other Secured                                  $9,706.55          $2,308.40           $197.20
 TOTAL SECURED:                                           $9,706.55          $2,308.40           $197.20

 Priority Unsecured Payments:
        Domestic Support Arrearage                             $0.00              $0.00             $0.00
        Domestic Support Ongoing                               $0.00              $0.00             $0.00
        All Other Priority                                     $0.00              $0.00             $0.00
 TOTAL PRIORITY:                                               $0.00              $0.00             $0.00

 GENERAL UNSECURED PAYMENTS:                             $25,286.56               $0.00             $0.00


 Disbursements:

         Expenses of Administration                             $4,090.39
         Disbursements to Creditors                             $2,505.60

 TOTAL DISBURSEMENTS :                                                                       $6,595.99


        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 04/16/2019                             By:/s/ Marilyn O. Marshall
                                                                     Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (9/1/2009)
